DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/867,419, filed on 01/10/2018.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 03/10/2020 and 04/23/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-13, 22, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (USPG Pub No. 2018/0052303), hereinafter “Tang”.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 
	Regarding claim 1, Tang discloses an imaging lens assembly comprising six lens elements (see Fig. 1A, Paragraph 68), the six lens elements being, in order from an object side to an image side: a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150) and a sixth lens element (160); wherein the first lens element (110) has positive refractive power (Paragraph 68, Table 1), the sixth lens element (160) has at least one aspheric surface (Table 1), at least one lens element has at least one lens surface with at least one inflection point (Paragraphs 69, 70, 73), and at least one lens element has an Abbe number smaller than 20.0 (see Fig. 1A, Table 1); wherein an Abbe number of the fourth lens element is V4, a focal length of the imaging lens assembly is f, a curvature radius of an image-side surface of the sixth lens element is R12, and the following conditions are satisfied: 10.0 < V4 < 23.8 (Table 1); and 15 -0.65 < f/R12 < 1.70 (Table 1).
Regarding claim 4, Tang discloses wherein the third lens element (130) has an object-side surface being convex in a paraxial region thereof, and there is an air gap in a paraxial region between each of all adjacent lens elements of the imaging lens assembly (see Fig. 1A, Table 1).

Regarding claim 8, Tang discloses wherein each lens element has at least one aspheric surface, a maximum value among refractive indices of all lens elements is Nmax, and the following condition is satisfied: 1.669 < Nmax < 1.75 (Table 1).
Regarding claim 9, Tang discloses wherein an axial distance between the fourth lens element (140) and the fifth lens element (150) is T45, a central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, and the following condition is satisfied: 0 < T45/(CT4+CT5) < 0.64 (Table 1).
Regarding claim 10, Tang discloses wherein the focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of a lens element (140/Lens 4) is Rf, a curvature radius of an image-side surface of the lens element is Rr, and at least one lens element satisfies the following condition: [f/Rf|+|f/Rr| < 1.0 (Table 1).
Regarding claim 12, Tang discloses an image capturing unit (Paragraph 68), comprising: the imaging lens assembly of claim 1 (Paragraph 68); a driving device disposed on the imaging lens assembly (Paragraph 63); and an image sensor (190) disposed on an image surface of the imaging lens assembly (Paragraph 74).
Regarding claim 13, Tang discloses an electronic device (Paragraph 63), comprising: the image capturing unit of claim 12 (Paragraph 68).
Regarding claim 22, Tang discloses an imaging lens assembly comprising six lens elements (see Fig. 1A, Paragraph 68), the six lens elements being, in order from an object side to an image side: a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140), a fifth lens element (150) and a sixth lens element (160) (see Fig. 1A, Table 1); wherein the first lens element (110) has positive refractive power (Paragraph 69, Table 1), the sixth lens element has at least one aspheric surface (Table 1), and at least one 
Regarding claims 11 and 24, Tang discloses wherein there are at least two lens elements having at least one lens surface with at least one inflection point, the focal length of the imaging lens assembly is f, an entrance pupil diameter of the imaging lens assembly is EPD, and the following condition is satisfied: 0.90 < f/EPD < 2.29 (Paragraphs 69, 70, 73, Table 1).
Regarding claim 26, Tang discloses wherein a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum effective radius of an image-side surface of the sixth lens element is Y62, and the following condition is satisfied: 0.80 < Y62/Y11 < 1.65 (Paragraph 99). 
Regarding claim 27, Tang discloses wherein a maximum value among refractive indices of all lens elements is Nmax, and the following condition is satisfied: 1.669 < Nmax < 1.75 (Table 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, 14, 15, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2018/0052303) in view of Tsai et al. (USPG Pub No. 2013/0033762), hereinafter “Tsai”.
Regarding claim 2, Tang discloses the claimed invention except for wherein the second lens element has positive refractive power. In the same field of endeavor, Tsai discloses wherein the second lens element (Lens 2) has positive refractive power (Table 8-1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with wherein the second lens element has positive refractive power of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6).
Regarding claim 3, Tang discloses wherein the first lens element (110) has an object-side surface being convex in a paraxial region thereof (Table 1), and the sixth lens element (160) is made of plastic material (Table 1). Tang discloses the claimed invention except for and an image-side surface being concave in a paraxial region thereof. In the same field of endeavor, Tsai discloses and an image-side surface being concave in a paraxial region thereof (Table 8-1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with and an image-side surface being concave in a paraxial region thereof of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6). Furthermore, it is known in the art that by controlling the convex or concave shape of the surfaces of a lens element, the length of the imaging lens assembly is shortened while maintaining or improving high optical performance.
Regarding claim 14, Tang discloses an imaging lens assembly comprising six lens elements (see Fig. 1A, Paragraph 68), the six lens elements being, in order from an object side 
	Regarding claim 15, Tang and Tsai teach the imaging lens assembly as is set forth above, Tsai further discloses wherein the sixth lens element (Lens 6) has an object-side surface being concave in a paraxial region thereof (Table 8-1). It would have been obvious to provide the lens assembly of Tang with the teachings of Tsai for at least the same reasons set forth above with respect to claim 14.
Regarding claim 18, Tang further discloses wherein there are at least three lens elements with an Abbe number smaller than 25.0 (Table 1).
Regarding claim 21, Tang and Tsai teach the imaging lens assembly as is set forth above for claim 14, Tsai further discloses wherein an absolute value of a focal length of the sixth lens element (Lens 6) is smaller than an absolute value of a focal length of the first lens element (Lens 1) (Table 8-1). It would have been obvious to provide the lens assembly of Tang with the teachings of Tsai for at least the same reasons set forth above with respect to claim 14.
Regarding claim 23, Tang discloses the claimed invention except for wherein the sixth lens element has an object-side surface being concave in a paraxial region thereof. In the same field of endeavor, Tsai discloses wherein the sixth lens element (Lens 6) has an object-side surface being concave in a paraxial region thereof (Table 8-1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with wherein the sixth lens element has an object-side surface being concave in a paraxial region thereof of Tsai for the purpose of providing a compact imaging lens with better resolution and image quality (Paragraph 6). Furthermore, it is known in the art that by controlling the convex or concave shape of the surfaces of a lens element, the length of the imaging lens assembly is shortened while maintaining or improving high optical performance.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2018/0052303) in view of Jiang et al. (USPG Pub No. 2017/0168271), hereinafter “Jiang”.
Regarding claim 5, Tang discloses the claimed invention except for wherein the image-side surface of the sixth lens element is convex in a paraxial region thereof. In the same field of endeavor, Jiang discloses wherein the image-side surface of the sixth lens element (L6) is convex in a paraxial region thereof (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with wherein the image-side surface of the sixth lens element is convex in a paraxial region thereof of Jiang for the purpose of providing a lens assembly with low optical 
Regarding claim 7, Tang discloses the claimed invention except for wherein the focal length of the imaging lens assembly is f, the curvature radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied: -0.65 < f/R12 < 0.46. In the same field of endeavor, Jiang discloses wherein the focal length of the imaging lens assembly is f, the curvature radius of the image-side surface of the sixth lens element (L6) is R12, and the following condition is satisfied: -0.65 < f/R12 < 0.46 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with wherein the focal length of the imaging lens assembly is f, the curvature radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied: -0.65 < f/R12 < 0.46 of Jiang for the purpose of providing a lens assembly with low optical distortions, low fabrication costs and good imaging qualities (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2018/0052303) in view of Tsai (USPG Pub No. 2013/0033762) as applied to claim 14 above, and further in view of Hsieh et al. (USPG Pub No. 2018/0188496), hereinafter “Hsieh”.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Regarding claim 16, Tang and Tsai disclose the claimed invention except for wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0. In the same field of endeavor, Hsieh discloses wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 (Table 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Tsai with wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 of Hsieh for the purpose of providing a lens assembly compact in size (Paragraphs 2-4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2018/0052303) in view of Tsai (USPG Pub No. 2013/0033762) as applied to claim 14 above, and further in view of Jiang (USPG Pub No. 2017/0168271).
Regarding claim 17, Tang and Tsai disclose the claimed invention except for wherein a focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of the fifth lens element is R9, and the following condition is satisfied: -0.50 < f/R9 < 5.0. In the same field of endeavor, Jiang discloses wherein a focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of the fifth lens element is R9, and the following condition is satisfied: -0.50 < f/R9 < 5.0 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Tsai with wherein a focal length of the imaging lens assembly is f, a curvature radius of an object-side surface of the fifth lens element is R9, and the following condition is satisfied: -0.50 < f/R9 < 5.0 of Jiang for the purpose of providing a lens assembly with low optical distortions, low fabrication costs and good imaging qualities (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 20, Tang discloses and each of an image-side surface of the fourth lens element (140), the image-side surface of the fifth lens element (150) and the image-side surface of the sixth lens element (160) has at least one convex shape in an off-axis region thereof (see Fig. 1A). Tang and Tsai disclose the claimed invention except for wherein there are at least two lens elements with an Abbe number smaller than 20.0. In the same field of endeavor, Jiang discloses wherein there are at least two lens elements with an Abbe number smaller than 20.0 (Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang and Tsai with wherein there are at least two lens elements with an Abbe number smaller than 20.0 of Jiang for . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPG Pub No. 2018/0052303) in view of Hsieh (USPG Pub No. 2018/0188496).
Regarding claim 25, Tang discloses the claimed invention except for wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0. In the same field of endeavor, Hsieh discloses wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 (Table 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Tang with wherein a maximum value among axial distances between each of all adjacent lens elements of the imaging lens assembly is ATmax, a maximum value among central thicknesses of all lens elements of the imaging lens assembly is CTmax, and the following condition is satisfied: 1.20 < ATmax/CTmax < 6.0 of Hsieh for the purpose of providing a lens assembly compact in size (Paragraphs 2-4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/5/2021